          Case 4:20-cv-00644-LPR Document 11 Filed 08/31/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD VIA                                                                          PLAINTIFF
#652082

v.                                Case No: 4:20-cv-00644 LPR


BILL GILKY                                                                         DEFENDANT

                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Richard Via’s Complaint is dismissed without prejudice. (Doc. 1). The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 31st day of August 2020.



                                              _________________________________
                                              LEE P. RUDOFSKY
                                              UNITED STATES DISTRICT JUDGE
